         Federal Defenders                                                                        Southern District
                                                                  52 Duane Street-10th Floor, New York, NY 10007
         OF NEW YORK, INC.                                                  Tel: (212) 417-8700 Fax: (212) 571-0392


         David E. Patton                                                                    Southern District of New York
          Executi11e Director                                                                   Jennifer L. Brown
                                                                                                 Attorney-in-Charge
                                                  November 21, 2019


        Honorable Barbara C. Moses
        United States Magistrate Judge
        Southern District of New York
        500 Pearl Street
        New York, NY 10007

                 Re:            United States v. Justin Fiallos
                                19 Cr. 358 (BCM)

        Dear Judge Moses :

               I write, with consent of the Government and Pretrial Services, to request a
        modification of Mr. Fiallos' bail conditions. On July 19, 2019, at Mr. Fiallos'
        request, the Court modified his conditions of release originally set on May 23, 2019,
        to add supervision "as directed" by Pretrial Services to allow for him to apply to the
        Young Adult Opportunity Program ("the Program"). Since that time, Mr. Fiallos
        has been in full compliance with those conditions.

              Mr. Fiallos has decided to withdraw his application to the Program and
        intends to change his plea on the adjourn date of December 13, 2019. I, therefore,
\       ~equest that the Court modify his bail status to r emove the conditions imposed on
    ~    uly 19, 2019 and reinstate the conditions originally set on May 23, 2019.

                 Thank you for your consideration of this matter.


                                                             Sincerely,

                                                              Is l Amy Gallicchio

                                                             Amy Gallicchio
                                                             Attorney for Justin Fiallos

        Cc       AUSA Michael Ross Herman
                 PTO Rena Bolin                                       I    ff".IC ~:>NY
                                                                                                                      --~,  t1
                                                                       I   DOCUMENT                                          '
                                                                                                                             I
                                                                      I ELE CTRO NI CALL y
                                                                       // DOC #: _ _ _ _-1-----i1 - - -
                                                                                                             F I LED
                                                                                                                            l
                                                                      1l EA ";'E FILED: l
                                                                      :•.-                  -
                                                                                                   I
                                                                                                -+""'~~-
                                                                                                                i   1
                                                                      ··-=== =========1
